Case 1:17-cv-06404-BMC-SMG Document 245-25 Filed 02/21/19 Page 1 of 12 PageID #:
                                   8794




                           EXHIBIT 22
Case 1:17-cv-06404-BMC-SMG Document 245-25 Filed 02/21/19 Page 2 of 12 PageID #:
                                   8795
                          HOWARD RUBIN - 10/25/2018                            ·

   ·1·   ·UNITED STATES DISTRICT COURT
   · ·   ·EASTERN DISTRICT OF NEW YORK
   ·2·   ·----------------------------------------------x
   · ·   ·HILLARY LAWSON, KRISTINA HALLMAN,
   ·3·   ·STEPHANIE CALDWELL, MOIRA HATHAWAY,
   · ·   ·MACEY SPEIGHT, ROSEMARIE PETERSON, and
   ·4·   ·LAUREN FULLER,

   ·5· · · · · · ·Plaintiffs,· · · · · · Case No.:
   · · · · · · · · · · · · · · · · · · · 1:17-cv-06404 (BMC)
   ·6· · · · · · ·- against -

   ·7
   · · ·HOWARD RUBIN, JENNIFER POWERS,
   ·8· ·and the DOE COMPANY,

   ·9
   · ·   · · · · · ·Defendants.
   10
   · ·   ·----------------------------------------------x
   11·   · · · · · · · · · · · · · · · ·225 Broadway
   · ·   · · · · · · · · · · · · · · · ·New York, NY 10007
   12·   · · · · · · · · · · · · · · · ·October 25, 2018
   · ·   · · · · · · · · · · · · · · · ·10:11 a.m.
   13

   14

   15· · · · · · ·VIDEOTAPED DEPOSITION of HOWARD RUBIN, in

   16· ·the above-entitled action, held at the above time

   17· ·and place, pursuant to order, taken before ESTAMARIE

   18· ·CASTELLI-VELEZ, a shorthand reporter and Notary

   19· ·Public within and for the State of New York.

   20

   21

   22

   23

   24

   25


               Epiq Court Reporting Solutions - New York
  1-800-325-3376                                   www.deposition.com              YVer1f
Case 1:17-cv-06404-BMC-SMG Document 245-25 Filed 02/21/19 Page 3 of 12 PageID #:
                                   8796


                                                    Page 70                                                       Page 72
  ·1· · · ·                                                     ·1·   · · · A· · So, I will only have any kind of sexual
                                                                ·2·   ·relation with another women -- with a woman, if it's
                                                                ·3·   ·consensual.
                                                                ·4·   · · · Q· · Do you ever have BDSM sexual interactions
                                                                ·5·   ·with men?
                                                                ·6·   · · · A· · No.
                                                                ·7·   · · · Q· · What do you mean by consensual?
                                                                ·8·   · · · A· · That the women has agreed to the type of
                                                                ·9·   ·activity, BDSM activity, that we're going to engage
                                                                10·   ·in.
                                                                11·   · · · Q· · How does she show such agreement?
                                                                12·   · · · A· · Couple of different ways; she agrees and
                                                                13·   ·we have a discussion prior to our sexual activity
                                                                14·   ·beginning and I also use, which is common in BDSM
                                                                15·   ·sexual play, I use safe words.
                                                                16·   · · · · · ·MR. BALESTRIERE:· I'm sorry.· Can you --
                                                                17·   · · · can you read back the answer again or can I
                                                                18·   · · · just look?
                                                                19·   · · · Q· · Okay, so you testified about having a
                                                                20·   ·discussion prior to the sexual activity.· How does
                                                                21·   ·that discussion go?
                                                                22·   · · · A· · I talk, discuss what is going to happen
                                                                23·   ·beforehand, and just, you know, merely that.· We
                                                                24·   ·have some kind of discussion beforehand about what
                                                                25·   ·activity might take place.

                                                    Page 71                                                       Page 73
  ·1·   · · · A· · Mid-2000 sometime.                           ·1·   · · · Q· · How long does that discussion take?
  ·2·   · · · Q· · And who was that?                            ·2·   · · · A· · I could -- it could be short or it could
  ·3·   · · · A· · I --                                         ·3·   ·be longer.· I don't --
  ·4·   · · · · · ·MR. MCDONALD:· I'm going to object.          ·4·   · · · Q· · How long is longer?
  ·5·   · · · Consistent with the judge's ruling on the I       ·5·   · · · A· · It could be -- we might discuss it for 60
  ·6·   · · · think it was the 29 of August, we're going to     ·6·   ·minutes or more.
  ·7·   · · · object to any questions that would reveal the     ·7·   · · · Q· · When you say shorter, how long is that?
  ·8·   · · · identity of any of the women with whom he had     ·8·   · · · A· · A few minutes.
  ·9·   · · · sexual relations other than the plaintiffs in     ·9·   · · · Q· · This is a discussion that you have with
  10·   · · · this case.· And he's prepared to talk about       10·   ·the women who are submissive prior to engaging in
  11·   · · · events that took place, but he's not going to     11·   ·any BDSM activity; is that correct?
  12·   · · · give you the names of any women.· That's          12·   · · · A· · Yes.
  13·   · · · consistent with the judge's order.                13·   · · · Q· · What specifically do you discuss?
  14·   · · · Q· · Was it Ms. Powers?                           14·   · · · · · ·MR. MCDONALD:· Objection to form.
  15·   · · · A· · No.                                          15·   · · · A· · I don't recall.· I don't remember the
  16·   · · · Q· · So, you had been engaged in BDSM             16·   ·specifics.
  17·   ·activities prior to Ms. Powers, correct?               17·   · · · Q· · You don't remember ever what you discussed
  18·   · · · A· · That's correct.                              18·   ·with any of the women with whom you've had these
  19·   · · · Q· · I'm going to ask a couple of questions       19·   ·discussions prior to your engaging in BDSM activity?
  20·   ·about some of the terms that you use.                  20·   · · · A· · If you're trying to say do I have the same
  21·   · · · · · · · · What do you mean when you say that it   21·   ·discussion with every woman, then the answer is no.
  22·   ·is a consensual interaction or a consensual            22·   ·So, I have --
  23·   ·relationship?                                          23·   · · · Q· · I'm not --
  24·   · · · A· · I'm talking about my experiences.            24·   · · · A· · -- general discussions --
  25·   · · · Q· · That's all I'm asking about.                 25·   · · · · · ·MR. GILBERT:· I don't think he was
Case 1:17-cv-06404-BMC-SMG Document 245-25 Filed 02/21/19 Page 4 of 12 PageID #:
                                   8797


                                                    Page 74                 Page 76
  ·1·   · · · finished with his answer.                         ·1· · · ·
  ·2·   · · · A· · I have general discussion about the type
  ·3·   ·of BDSM activity we are going to engage in.
  ·4·   · · · Q· · So, when you say general discussions, what
  ·5·   ·do you mean?
  ·6·   · · · A· · I talk about what type of toys we're going
  ·7·   ·to use, that there will be bondage involved, that
  ·8·   ·there might be
  ·9·   ·involved.
  10·   · · · Q· · Anything else?
  11·   · · · A· · I can't remember at the time if I
  12·   ·discussed other -- or I do discuss other things.
  13·   · · · Q· · To be clear, are you always the dominant?
  14·   · · · A· · I'm always the dominant.
  15·   · · · Q· · Have you ever been a submissive?
  16·   · · · A· · I have not.
  17·   · · · Q· · When you say bondage, what do you mean by
  18·   ·that?
  19·   · · · A· · Bondage is the use of either bondage rope
  20·   ·or bondage tape and it could be tying a woman up in
  21·   ·various positions.
  22·   · · · Q· · Give me an example of a position/
  23·   · · · A· · Her hands and feet may be tied.
  24·   · · · Q· · With rope or tape?
  25·   · · · A· · Possibly, yes.

                                                    Page 75                 Page 77
  ·1· · · ·                                                     ·1· · · ·




                               .
Case 1:17-cv-06404-BMC-SMG Document 245-25 Filed 02/21/19 Page 5 of 12 PageID #:
                                   8798


                                   Page 86                                                     Page 88
  ·1· ·                                      ·1·   · · · A· · I'm really trying to think -- think
                                             ·2·   ·through your question.
                                             ·3·   · · · · · · · · There were certainly -- let's try
                                             ·4·   ·repeating the question again.· I'm having trouble
                                             ·5·   ·understanding it.
                                             ·6·   · · · · · ·MR. BALESTRIERE:· Do you mind repeating
                                             ·7·   · · · it, please?· Thank you.
                                             ·8·   · · · · · · · · · · ·(Whereupon, the reporter read
                                             ·9·   · · · · · · · · · · ·back the last question.)
                                             10·   · · · A· · Certainly verbal communication would be
                                             11·   ·the number one -- the number one methodology of
                                             12·   ·stopping BDSM play.· I think there could be facial
                                             13·   ·expressions.· There could be body language.· But by
                                             14·   ·far, the number one methodology was verbal.
                                             15·   · · · Q· · What kind of verbal communication could a
                                             16·   ·submissive employ outside the use of her safe word
                                             17·   ·or the word stop?
                                             18·   · · · A· · I guess the English language.· She could
                                             19·   ·say -- just the way anyone would communicate the
                                             20·   ·desire to stop.
                                             21·   · · · Q· · And then, you would stop, correct?
                                             22·   · · · A· · I would always stop.
                                             23·   · · · Q· · How often during your play did a
                                             24·   ·submissive use a safe word?
                                             25·   · · · A· · Several times, but I -- I don't remember

                                   Page 87                                                     Page 89
  ·1· · · ·                                  ·1· ·




                               .                                                   .
Case 1:17-cv-06404-BMC-SMG Document 245-25 Filed 02/21/19 Page 6 of 12 PageID #:
                                   8799


                                    Page 134                                                    Page 136
  ·1· ·                                        ·1· · · · · · · · · · · ·(




                                ?                                                                   .

                                    Page 135                                                    Page 137
  ·1· · · ·                                    ·1·   · · · · · ·MR. MCDONALD:· Let's go --
                                               ·2·   · · · · · ·MR. BALESTRIERE:· It's his dep, so --
                                               ·3·   · · · · · ·MR. MCDONALD:· -- 15, 10, 15 minutes.
                                               ·4·   · · · Q· · So, we're talking about payments made to
                                               ·5·   ·Ms.      .
                                               ·6·   · · · · · · · · When is the first time you made any
                                               ·7·   ·payments to her?
                                               ·8·   · · · A· · '09, 2010, somewhere in that neighborhood.
                                               ·9·   · · · Q· · How much did you pay her over time?
                                               10·   · · · A· · I don't know.
                                               11·   · · · Q· · In your mind, what were you paying her
                                               12·   ·for?
                                               13·   · · · A· · I was paying her for introducing me to
                                               14·   ·women that would potentially have consensual BDSM
                                               15·   ·sexual experience relation with me.
                                               16·   · · · Q· · Would you ever have sexual intercourse
                                               17·   ·with the women that she introduced you to?
                                               18·   · · · A· · Yes.
                                               19·   · · · Q· · What do you understand me to mean when I
                                               20·   ·say sexual intercourse?
                                               21·   · · · A· ·                    .
                                               22·   · · · Q· · What about anal sex?
                                               23·   · · · A· ·                           .
                                               24·   · · · Q· · So, when I say sexual intercourse to that
                                               25·   ·simply means vaginal intercourse; is that correct?
Case 1:17-cv-06404-BMC-SMG Document 245-25 Filed 02/21/19 Page 7 of 12 PageID #:
                                   8800


                                                   Page 146                     Page 148
  ·1·   · · · that will refresh his recollection and allow     ·1· ·
  ·2·   · · · him to understand the question.
  ·3·   · · · Q· · Who introduced Ms.         to you?
  ·4·   · · · A· ·           .
  ·5·   · · · Q· · Did you ever have -- did you ever pay Ms.
  ·6·   ·     for any BDSM play beyond -- withdrawn.
  ·7·   · · · · · · · · Ms.        was introduced by
  ·8·   ·    .
  ·9·   · · · · · · · · What about Ms.         ?
  10·   · · · A· · No.
  11·   · · · Q· · Who introduced Ms.          to you?
  12·   · · · A· ·               .
  13·   · · · Q· · What about            , who introduced
  14·   ·      to you?
  15·   · · · A· ·           .
  16·   · · · Q· ·                  who introduced her to
  17·   ·you?
  18·   · · · A· ·           .
  19·   · · · Q· · Who introduced Ms.        to you?
  20·   · · · A· · I said before I can't recall who
  21·   ·introduced                   to me.
  22·   · · · Q· · What about Ms.          ?
  23·   · · · A· · I don't remember how I met                .
  24·   · · · Q· · When did you first meet her?
  25·   · · · A· · Several years ago.                                            .

                                                   Page 147                     Page 149
  ·1· · · ·                                                   ·1· · · · · · ·
Case 1:17-cv-06404-BMC-SMG Document 245-25 Filed 02/21/19 Page 8 of 12 PageID #:
                                   8801


                                                   Page 198                 Page 200
  ·1·   ·Ms. Powers with regards to the payment of her legal    ·1· · · ·
  ·2·   ·fees?
  ·3·   · · · A· · .
  ·4·   · · · Q· · Do you have an oral agreement with Ms.
  ·5·   ·Powers with regard to the payment of her legal fees?
  ·6·   · · · A· · .
  ·7·   · · · Q· · If there was a judgment entered against
  ·8·   ·Ms. Powers, have you agreed to pay for that?
  ·9·   · · · A· ·
                   .
  11·   · · · Q· · That wasn't my question.
  12·   · · · · · · · · My question is, if there is a
  13·   ·judgment entered against her, have you agreed to pay
  14·   ·for that judgment?
  15·   · · · A· · .
  16·   · · · Q· · So, when was the first time that you had
  17·   ·any contact at all with                 ?
  18·   · · · A· · 2009, 2010ish.
  19·   · · · Q· · And you may have testified to this
  20·   ·already, but how did you first learn about Ms.
  21·   ·     ?
  22·   · · · A· · Through             .
  23·   · · · Q· · Did you go to Ms.       and ask to meet
  24·   ·with a particular kind of person and she made the
  25·   ·introduction?

                                                   Page 199                 Page 201
  ·1·   · · · A· · I had communicated to              that the ·1· · · ·
  ·2·   ·type of women I was interested in meeting were ones
  ·3·   ·that were interested in consensual submissive BDSM
  ·4·   ·activity.· So, I had relayed that information in
  ·5·   ·some format or another to             .
  ·6·   · · · Q· · And after you did so, she made a
  ·7·   ·connection between you and Ms.       , correct?
  ·8·   · · · A· · That's correct.
  ·9·   · · · Q· · And you paid Ms.       some amount of money
  10·   ·for that, right?
  11·   · · · A· · I did.
  12·   · · · Q· · You did or did not, sir.
  13·   · · · A· · I did.
  14·   · · · Q· · You did.
  15·   · · · · · · · · Do you remember how much?
  16·   · · · A· · I don't.
  17·   · · · Q· · Where did you first physically meet Ms.
  18·   ·     ?
  19·   · · · A· · I can't remember for sure.· I'm thinking
  20·   ·it was the                                           , but
  21·   ·that's just a distant memory.
  22·   · · · Q· · You met with Ms.        for the first time
  23·   ·prior to having the lease in the apartment; is that
  24·   ·correct?
  25·   · · · A· · That's correct.
Case 1:17-cv-06404-BMC-SMG Document 245-25 Filed 02/21/19 Page 9 of 12 PageID #:
                                   8802


                                                   Page 202                                                    Page 204
  ·1· ·                                                       ·1·   ·give to Ms.       prior to her making the
                                                              ·2·   ·introduction to you of Ms.        ?
                                                              ·3·   · · · · · ·MR. GROVER:· Objection to form.
                                                              ·4·   · · · A· · Nothing different than what I had
                                                              ·5·   ·testified to before that I was looking to meet women
                                                              ·6·   ·who were willing to engage in consensual BDSM sexual
                                                              ·7·   ·activity.
                                                              ·8·   · · · Q· · So, when you testified before you mean in
                                                              ·9·   ·reference to Ms.       ?
                                                              10·   · · · A· · You had asked me some question.· I'm not
                                                              11·   ·sure who it was in reference to.
                                                              12·   · · · Q· · Did you meet -- no, withdrawn.
                                                              13·   · · · · · · · · How many times have you physically
                                                              14·   ·met with Ms.         since that first time you met
                                                              15·   ·her in 2011?
                                                              16·   · · · A· · I -- I'm going to try to estimate because
                                                              17·   ·I don't know over the last six years, but I believe
                                                              18·   ·it was six, seven, eight times.
                                                              19·   · · · Q· · Did you ever become friends with
                                                              20·   ·Ms.         or was it always about this BDSM play?
                                                              21·   · · · A· · It's two questions.
                                                              22·   · · · Q· · Did you ever become friends with
                                                              23·   ·Ms.        ?
                                                              24·   · · · A· · Yes.
                                                              25·   · · · Q· · Did you consider Ms.         more a friend

                                                   Page 203                                                    Page 205
  ·1·   ·you met with Ms.       ?                              ·1· ·
  ·2·   · · · A· · My recollection is maybe at the end of
  ·3·   ·2016.
  ·4·   · · · Q· · When you met with Ms.        at some point
  ·5·   ·at the end of 2016, did you have any sexual
  ·6·   ·intercourse with Ms.       ?
  ·7·   · · · A· · I don't recall.
  ·8·   · · · Q· · Did you engage in BDSM when you met with
  ·9·   ·Ms.        at the end of 2016?
  10·   · · · A· · I don't have a memory one way or the
  11·   ·other.
  12·   · · · Q· · Did you pay Ms.        when you met with
  13·   ·her at the end of 2016?
  14·   · · · A· · I don't have a memory of it one way or the
  15·   ·other.
  16·   · · · Q· · Did you meet with her in the apartment
  17·   ·when you met with her at the end of 2016?
  18·   · · · A· · I assume I would have, but I don't have a
  19·   ·specific memory of it.
  20·   · · · Q· · When did you first meet                   ?
  21·   · · · A· · I believe it was September 2011.
  22·   · · · Q· · And you may have testified to this, how
  23·   ·did you first come into contact with Ms.        ?
  24·   · · · A· · Through             .
  25·   · · · Q· · What direction or specification did you                       .
Case 1:17-cv-06404-BMC-SMG Document 245-25 Filed 02/21/19 Page 10 of 12 PageID #:
                                    8803


                                                    Page 206                                                      Page 208
   ·1·   · · · Q· · What did she talk about?                     ·1·   · · · A· · No, and I didn't pay her any money.
   ·2·   · · · A· · That she was addicted to heroin.             ·2·   · · · Q· · Prior to December 2016 when was the last
   ·3·   · · · Q· · Did you ever get heroin for her?             ·3·   ·time before that you remember meeting with Ms.
   ·4·   · · · A· · No.                                          ·4·   ·      ?
   ·5·   · · · Q· · How many times did you pay Miss        ?     ·5·   · · · A· · I believe it was January of 2016.
   ·6·   · · · A· · I believe it was six or seven times.         ·6·   · · · Q· · Please tell me about that encounter.
   ·7·   · · · Q· · When was the last time you paid Ms.          ·7·   · · · A· · We -- she came to the condo, the
   ·8·   ·      ; do you remember?                               ·8·   ·apartment.· Jennifer Powers was there.· I happened
   ·9·   · · · A· · In June of 2017 I had met her at the         ·9·   ·to be trying on some new clothing.·          and Jen
   10·   ·apartment.· She had been texting me frequently in      10·   ·kind of critiqued the outfits I was trying on and
   11·   ·the few weeks leading up to that telling me she was    11·   ·then I took her out for dinner that night.
   12·   ·desperate and broke.· I hadn't seen her in person      12·   · · · Q· · And did you engage in BDSM play that
   13·   ·for probably a year-and-a-half, and she mentioned to   13·   ·night?
   14·   ·me that her father had died, and that she had been     14·   · · · A· · No.
   15·   ·kicked out of her apartment, and that she was          15·   · · · Q· · Did you have sexual intercourse with her?
   16·   ·desperate for money, and she was very interested in    16·   · · · A· · In other words, no sexual BDSM contact at
   17·   ·meeting up with me to have a consensual BDSM time,     17·   ·all.· It was a date, same as had been in -- same as
   18·   ·and she showed up at the apartment.· She was wearing   18·   ·we had in January of 2016.· It's a date.· I took her
   19·   ·sneakers, short shorts, and a tank top.· She had       19·   ·out for dinner.· I didn't give her any money.
   20·   ·sores all over her body and she broke down crying.     20·   · · · Q· · I'm sorry.· I may have gotten confused on
   21·   ·She told me that she -- I asked her what the sores     21·   ·the dates.· When was it that you were trying on the
   22·   ·were.· She said she was addicted to heroin. I          22·   ·clothes?
   23·   ·talked to her for about maybe 30 minutes, gave her a   23·   · · · A· · I believe it was twice in 2016.· One was
   24·   ·hug.· She left.· She was in the apartment for less     24·   ·in January, one was in December.
   25·   ·than an hour.                                          25·   · · · Q· · And you didn't pay her in December I think

                                                    Page 207                                                      Page 209
   ·1·   · · · Q· · Did you give her any money?                  ·1·   ·was your testimony, right?
   ·2·   · · · A· · After she left, I instructed Jennifer        ·2·   · · · A· · You know, as I recall.
   ·3·   ·Powers to send her $2,000.                             ·3·   · · · Q· · Okay, and then what about in January?
   ·4·   · · · Q· · Was that the last time you saw her before    ·4·   · · · A· · As I recall, I did not pay her.
   ·5·   ·the deposition in this case?                           ·5·   · · · Q· · Prior to that January or so meeting in
   ·6·   · · · A· · That's the last time I saw her or            ·6·   ·2016, when was the last time before that you saw Ms.
   ·7·   ·communicated with her.                                 ·7·   ·      ?
   ·8·   · · · Q· · Did you give her anything to eat or drink    ·8·   · · · A· · As I sit here today, I believe it was
   ·9·   ·when she was in the apartment?                         ·9·   ·October of 2014.
   10·   · · · A· · Perhaps a water.· We did not have any        10·   · · · Q· · So, more than a year previous?
   11·   ·alcohol.                                               11·   · · · A· · Correct.
   12·   · · · Q· · Prior to that time in I think you said the   12·   · · · Q· · Did you engage in BDSM play that night
   13·   ·summer of 2017, when was the last time you had seen    13·   ·that time?
   14·   ·Ms.        ?                                           14·   · · · A· ·
   15·   · · · A· · I think it was -- I think I saw her in                                  strip club in New York City.
   16·   ·December of 2016.· I had taken her out for food and    16·   · · · Q· · Had you flown Ms.         to New York for
   17·   ·drinks some evening after I had played my regular      17·   ·that?
   18·   ·doubles tennis game.· We met on the Upper East Side    18·   · · · A· · I think she was living in New York.
   19·   ·around 10 o'clock at night.                            19·   · · · Q· · How did you end up getting connected with
   20·   · · · Q· · You said that's December 2016?               20·   ·her that time?
   21·   · · · A· · I believe that's the date.                   21·   · · · A· · I texted her I believe, or that's what I
   22·   · · · Q· · Did you engage in any BDSM play that         22·   ·think.
   23·   ·night?                                                 23·   · · · Q· · Where physically were you in the
   24·   · · · A· · No.                                          24·   ·                              .
   25·   · · · Q· · Did you have sexual intercourse with her?    25·   · · · A· · In the           .
Case 1:17-cv-06404-BMC-SMG Document 245-25 Filed 02/21/19 Page 11 of 12 PageID #:
                                    8804


                                                    Page 210                                                      Page 212
   ·1· · · ·                                                     ·1·   · · · A· ·                                     and
                                                                 ·2·   ·she left.
                                                                 ·3·   · · · Q· · Did you pay her after that?
                                                                 ·4·   · · · A· · This is just my recollection, I believe I
                                                                 ·5·   ·gave her $1,000 in cash as she was leaving.
                                                                 ·6·   · · · Q· · So, you didn't ask Ms. Powers to make a
                                                                 ·7·   ·further payment to her; is that correct?
                                                                 ·8·   · · · A· · That's correct.
                                                                 ·9·   · · · Q· · Did you arrange for her to fly to New York
                                                                 10·   ·for that?
                                                                 11·   · · · A· · As far as I knew she was already in New
                                                                 12·   ·York.
                                                                 13·   · · · · · ·MR. BALESTRIERE:· Why don't we just take a
                                                                 14·   · · · break, bathroom break?
                                                                 15·   · · · · · ·THE VIDEOGRAPHER:· This will end video
                                                                 16·   · · · three of the deposition of Howard Rubin.
                                                                 17·   · · · · · ·We're going off the record at 3:44 p.m. on
                                                                 18·   · · · October 25, 2018.
                                                                 19·   · · · · · · · · · · ·(Whereupon, a short recess was
                                                                 20·   · · · · · · · · · · ·taken.)
                                                                 21·   · · · · · ·We're back on the record.· The time is
                                                                 22·   · · · 4:01 p.m. October 25, 2018.
                                                                 23·   · · · · · ·This will begin video deposition four.
                                                                 24·   · · · · · ·MR. BALESTRIERE:· Can I ask you to read
                                                                 25·   · · · the last question and answer back, please?

                                                    Page 211                                                      Page 213
   ·1·   · · · A· · Yes.                                         ·1· · · · · · · · · · · ·
   ·2·   · · · Q· · -- with Ms.        ?
   ·3·   · · · A· · Yes.
   ·4·   · · · Q· · Okay, prior to June of 2014, when was the
   ·5·   ·time before that you saw Ms.        ?
   ·6·   · · · A· · September of 2011.
   ·7·   · · · Q· · Did you meet with her -- you may have
   ·8·   ·already testified about this that was at the
   ·9·   ·apartment?
   10·   · · · A· · No, that was at the
   11·   ·     .
   12·   · · · Q· · Did you have the apartment at that time?
   13·   · · · A· · We may have signed the lease already, but
   14·   ·I don't know if I had actually -- the place was
   15·   ·furnished or ready to use yet.
   16·   · · · Q· · This is 2011, correct?
   17·   · · · A· · That's correct.
   18·   · · · Q· · What was your recollection as to the month
   19·   ·that this took place at the           ?
   20·   · · · A· · September.
   21·   · · · Q· · Did you engage in sexual intercourse with
   22·   ·Ms.         that night?
   23·   · · · A· · No.
   24·   · · · Q· · Did you engage in BDSM play with her that
   25·   ·night?
Case 1:17-cv-06404-BMC-SMG Document 245-25 Filed 02/21/19 Page 12 of 12 PageID #:
                                    8805


                                  Page 218                                                     Page 220
   ·1· ·                                     ·1·   · · · Q· · How did you get connected with Ms.         ?
                                             ·2·   ·You may have testified to this already.
                                             ·3·   · · · A· · She was introduced to me by
                                             ·4·   ·    .
                                             ·5·   · · · Q· · How did Ms.       know her, do you know?
                                             ·6·   · · · A· · I do not know.
                                             ·7·   · · · Q· · Ms.         flew to New York then in
                                             ·8·   ·October 2015 to meet with you; is that right?
                                             ·9·   · · · A· · That's correct.
                                             10·   · · · Q· · Did you pay her after your encounter?
                                             11·   · · · A· · I believe so.
                                             12·   · · · Q· · How much did you pay her do you remember?
                                             13·   · · · A· · Well, again, just to clarify, whenever you
                                             14·   ·say how much did I pay her, it was all my money
                                             15·   ·being paid through PayPal through Jennifer Powers.
                                             16·   · · · Q· · Understood?
                                             17·   · · · A· · I believe it was $1,000.
                                             18·   · · · Q· · How come so little?
                                             19·   · · · A· · Well, $1,000 is still a lot of money.
                                             20·   ·However, she was -- we had begun BDSM sexual
                                             21·   ·activity, and we were                 , and I noticed
                                             22·   ·                  , and she admitted that she had
                                             23·   ·                           , and we stopped, and I
                                             24·   ·went home after that.
                                             25·   · · · Q· · Did she spend in the night in the

                                  Page 219                                                     Page 221
   ·1· · · ·                                 ·1· ·
